Beck, . J.
The defendant had been arrested and, upon a preliminary examination before a magistrate, held to bail to answer for the crime of seducing Isabel Nicholson, an unmarried woman who was enceinte at the time by him. At the close of the examination, after he had been required to give bail, he proposed to the woman to marry her. Her friends, it appears, interposed objections to the marriage on the ground that it was proposed by him for the purpose of escaping from the punishment for his crime and not in good faith; that after the marriage, which would bar further prosecution (Code, 8668), he would desert her and refuse to support her and the child of which she was enceinte. Either to overcome these objections or to obtain the consent of the woman to the proposed marriage, the defendant executed the writing, with the sureties whose names are attached thereto.
i contract • tfoíi^maiTiage. I. The purpose of the instrument was to secure the sum, which defendant became bound thereby to pay, for the support ^ie woman he proposed to marry and the child, °f which he admits, in the writing, he is the father. The obligation was entered into in contemplation of marriage. Its consideration is found in. the agreement of the woman to marry the defendant, and the subsequent marriage. The law has always regarded marriage as among the strongest considerations to support a contract or to raise a use.
2. — ¡—:: chii?i?U ° II. If the obligation sued upon be regarded as a security for the benefit of the child, of which defendant is the father, this is a sufficient consideration, for the support of offspring has always been so considered by the law. The law will compel a man to support his children, both legitimate and illegitimate; surely his voluntary obligation to do so is not without consideration.
3____ • III. It is urged that the contract is illegal and against public policy. But an obligation whereby one secures a provision made for a wife and child, so far from being illegal, is regarded with favor by the law.
*1624__mai._ hage.. . *161IY. So far as the contract in suit was a part of the arrangement by which the criminal prosecution against defendant was abandoned, it is not unlawful. The statute, in providing that *162marriage before judgment shall bar a prosecution for seduetion (Code, § 3668), contemplates, of course, that the prosecutrix and defendant may arrange for the abandonment of the proceedings in that way. Marriages celebrated under such circumstances are encouraged by the law. All settlements and'contracts entered into in contemplation of such marriages, which have been fairly made and under other circumstances would be upheld, cannot be defeated.
____. duress. Y. The defense that the execution of the note was procured through duress is not sustained by the evidence and the law. It- may be admitted that defendant was induced to execute the instrument in 'suit through fear of punishment for the crime with which he was then charged. ' Men often execute obligations to avoid the penalties of the law, but their acts in such cases are none the less binding. In bastardy cases the accused' may be - required to provide support for his offspring; this is often done by contract, mortgages and'the like. Surely such instruments have never been claimed to be invalid, on the ground that they were executed to avoid imprisonment or other legal penalty. They .are not unlike, as to their- consideration, the instrument in suit. ' " ' '
' No other questions are presented'in the case. The judgment of the Circuit Court'is
Affirmed.